 Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 1 of 13 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

LETICIA MASON and SEAN
MASON, individuals,
                                                Case No.:
      Plaintiff,
v.

SUNDANCE MASTER HOMEOWNERS
ASSOCIATION, INC., and ROBERT L.
TANKEL, P.A., d/b/a TANKEL LAW
GROUP,

   Defendants.
____________________________________/

                                 COMPLAINT

      COME NOW, Plaintiffs, LETICIA MASON and SEAN MASON

(hereinafter, “Masons” or “Plaintiffs”), by and through the undersigned counsel,

and hereby sue Defendants, SUNDANCE MASTER HOMEOWNERS

ASSOCIATION, INC. (hereinafter, “SUNDANCE”) and ROBERT L. TANKEL,

P.A., doing business as TANKEL LAW GROUP (hereinafter, “TANKEL”)

(hereinafter collectively “Defendants”) and in support thereof, Plaintiffs state:

                         PRELIMINARY STATEMENT

      1.     This is an action for damages brought by individual consumers for

TANKEL’s violations of the Florida Consumer Collection Practices Act,



                                        1
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 2 of 13 PageID 2




Chapter 559, Florida Statutes (hereinafter, “FCCPA”) and the Fair Debt

Collection Practices Act, 15 United States Code, Section 1692a et. seq

(hereinafter, the “FDCPA”) and for SUNDANCE’s violations of the FCCPA

wherein Defendants engaged in an attempt to collect—and did collect—a

consumer debt from Plaintiffs that included court costs that did not exist.

                    JURISDICTION, VENUE & PARTIES

       2.   Jurisdiction of this Court arises under 28 United States Code,

Section 1331 as well as pursuant to the FDCPA, 15 U.S.C., Section 1692, et

seq.

       3.   Supplemental jurisdiction exists over Plaintiffs’ FCCPA claims

pursuant to 28 U.S.C., Section 1367 as such claims are so closely related so

as to form part of the same case or controversy.

       4.   Jurisdiction and venue for purposes of this action are conferred by

15 United States Code, § 1692k(d), Florida Statutes, § 559.77, and 28 U.S.C,

§ 1391(b)(2), et seq.

       5.   At all material times herein, the conduct of the Defendants,

complained of below, occurs in Polk County, Florida.

       6.   At all material times herein, Plaintiffs are individuals residing in

Polk County, Florida.




                                       2
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 3 of 13 PageID 3




      7.    At    all   material   times   herein,   SUNDANCE        MASTER

HOMEOWNERS ASSOCIATION, INC., is a Florida corporation with its

principal place of business located at 28609 Highway 27 North, Dundee,

Florida 33838.

      8.    At all material times herein, ROBERT L. TANKEL, P.A. is a Florida

corporation with its principal place of business located at 1022 Main Street,

Suite D, Dunedin, Florida 34698 that regularly does business, and regularly

collected debts from consumer property owners within Polk County, Florida

where the causes of action herein accrued.

      9.    At all material times herein, ROBERT L. TANKEL, P.A. does

business in Florida under the registered fictitious name “TANKEL LAW

GROUP,” bearing a Florida Secretary of State Divisions of Corporations

Registration Number G15000102519.

      10.   At all material times herein, TANKEL uses instrumentalities of

interstate commerce or the mails in a business the principal purpose of which

is the collection of debts.

      11.   At all material times herein, TANKEL regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or

due another.




                                       3
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 4 of 13 PageID 4




                      FDCPA STATUTORY STRUCTURE

     12.      The FDCPA is a federal consumer protection statute designed to

prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15

U.S.C., §§ 1692(a) and (e).

      13.     The FDCPA imposes civil liability on any debt collector who “uses

any instrumentality of interstate commerce or the mails in any business the

principal purposes of which is the collection of any debts,” or who “regularly

collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due to another” and prohibits engaging in particular

violative conduct in connection with collecting consumer debts. 15 U.S.C. §

1692(a)(6).

      14.     Specifically, the FDCPA prohibits unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying

of information regarding a debt directly or indirectly to any person through any

medium.” 15 U.S.C. § 1692(a)(2) (emphasis added).

      15.     For example, the FDCPA prohibits a debt collector from engaging

in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a consumer debt, and

prohibits a person from communicating directly with a debtor known to be


                                        4
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 5 of 13 PageID 5




represented by an attorney in an attempt to collect a consumer debt. See 15

U.S.C. §§ 1692(d)-(e).

                    FCCPA STATUTORY STRUCTURE

     16.   The FCCPA is a state consumer protection statute, modeled after

the FDCPA, a statute designed to prohibit unfair, deceptive, and abusive

practices in the collection of consumer debts as well as to protect against the

invasion of individual privacy. 15 U.S.C., §§ 1692(a) and (e); Fla. Stat. §§

559.55 and 559.77(5).

     17.   The FCCPA imposes liability on any creditor/person as well as any

debt collector who “uses any instrumentality of interstate commerce or the

mails in any business the principal purposes of which is the collection of any

debts,” or who engages in particular violative conduct in connection with

collecting consumer debts. See Fla. Stat. § 559.55(5).

                         GENERAL ALLEGATIONS

     18.   At all material times herein, Plaintiffs are “consumers” as defined

by the FDCPA and FCCPA because they are each natural persons allegedly

obligated to the pay the Debt (as such term is more fully described infra).

     19.   At all material times herein, TANKEL is a “debt collector” as

defined by the FDCPA because it is a person who uses any instrumentality of

interstate commerce, or the mails in a business, the principal purpose of which


                                       5
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 6 of 13 PageID 6




is the collection of any debts, or who regularly collects to attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another,

including but not limited to the Debt at issue herein, allegedly owed to

SUNDANCE.

      20.   In furtherance of its principal purpose of debt collection, TANKEL

regularly sends written communication to consumer debtors requesting

payment, threatening legal consequences, files lawsuits for debt collection

and foreclosure seeking both in rem and in personam relief, and regularly

collects debts from consumers via garnishment of liquid funds and property

and repossession of collateral.

      21.   At all material times herein, Defendants attempted to collect a debt

consisting of delinquent assessments, late fees, interest, and costs allegedly

accruing between July 1, 2020 and November 4, 2020 incurred incident to

Plaintiffs’ ownership interest in the property located at 4309 Cinemark Court,

Mulberry, Florida 33860 (hereinafter, the “Debt”).

      22.   At all material times herein, the Debt is a consumer debt, incurred

primarily for personal, household, or family use.

      23.   At all material times herein, Defendants are “persons” subject to

Florida Statutes, Section 559.72. See Fla. Stat. § 559.55(5); Schauer v.

General Motors Acceptance Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).


                                       6
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 7 of 13 PageID 7




      24.   At all material times herein, Defendants’ conduct, with respect to

the Debt complained of below, qualifies as “communication” as defined by the

FDCPA and FCCPA.

      25.   Specifically, at all material times herein, the subject letter (as

described further infra) was a “communication” as defined by the FDCPA and

FCCPA because it was made by SUNDANCE AND TANKEL for the purpose

of communicating information regarding the Debt directly or indirectly to

Plaintiffs and made with the intent of inducing Plaintiffs to pay the same.

      26.   At all material times herein, Defendants acted themselves or

through their respective agents, employees, officers, members, directors,

successors,     assigns,    principals,       trustees,   sureties,   subrogees,

representatives, third-party vendors, and insurers.

      27.   Plaintiffs have retained undersigned counsel for purposes of this

matter and are obligated to pay their attorneys a reasonable fee and reimburse

their attorneys for reasonable costs expended in this action.

      28.   Plaintiffs are entitled to attorneys’ fees and costs pursuant to the

FDCPA and FCCPA.

      29.   All necessary conditions precedent to the filing of this action

occurred or Defendants have waived the same.




                                          7
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 8 of 13 PageID 8




                             FACTUAL ALLEGATIONS

      30.      At all times herein, Plaintiffs are the owners of the property located

at or about 4309 Cinemark Court, Mulberry, Florida 33860 (hereinafter,

“Property”).

      31.      As owners of the Property, Plaintiffs are obligated to pay

assessments that come due upon the Property.

      32.      The   Property’s   assessments      are   due    from   Plaintiffs   to

SUNDANCE on a quarterly basis.

      33.      Plaintiffs did not pay the assessment amount that became due to

SUNDANCE on or about July 1, 2020.

      34.      Plaintiffs did not pay the assessment amount that became due to

SUNDANCE on or about October 1, 2020.

      35.      Between October 1, 2020 and November 4, 2020, SUNDANCE

engaged TANKEL to collect Plaintiffs’ Debt owed to SUNDANCE.

      36.      On or about November 4, 2020, TANKEL, on behalf of and with

the approval of SUNDANCE, sent a letter to Plaintiffs (hereinafter, “Letter”).

Please see a true and correct copy of the letter and its enclosures attached as

“Exhibit A.”

      37.      Defendants sent the Letter to Plaintiffs with the intent of inducing

Plaintiffs to pay all amounts contained in the Letter.


                                           8
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 9 of 13 PageID 9




      38.    The Letter was from TANKEL to Plaintiffs and set forth an amount

due on the Debt and stated “[t]his communication is from a debt collector …

[t]his is an attempt to collect a debt.” See Ex. A.

      39.    The Letter set forth a “[t]otal outstanding” balance of $760.55. Id.

      40.    The Letter demanded that Plaintiffs pay the Debt’s outstanding

balance in order to avoid negative consequences, including the recordation of

a lien against the Property and “substantial additional legal fees and costs” if

“further legal action [is] necessary.” Id.

      41.    The Letter further included instructions for Plaintiffs to render the

demanded payment on the Debt, including the identity of the proper payee

(TANKEL), and mailing instructions. Id.

      42.    The Letter included a print-out dated November 4, 2020 reflecting

a line-item breakdown of the $760.55 outstanding Debt balance quoted in the

Letter’s text. Id.

      43.    Among the line items comprising the Debt was a $350.00 charge

was noted as “legal fee.”

      44.    Further noted among the line items comprising the Debt was a

$25.00 charge labeled as “court cost.”

      45.    At the time of the Letter, no lien had been recorded for the Debt

and no “court costs” existed.


                                         9
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 10 of 13 PageID 10




      46.   At the time of the Letter, Plaintiffs owed no court costs to

SUNDANCE or TANKEL as a part of the Debt.

      47.   At the time of the Letter, Defendants knew that no court costs

existed for reasons including, but not limited to, the fact that the Letter

contained a warning that a lien would be recorded if payment was not made,

not an advisement that a lien had been recorded. See Id.

      48.   In January 2020, Plaintiffs contacted TANKEL to make

arrangements to make payment on the Debt to avoid further collection activity

and the threatened lien and “additional legal fees and costs.”

      49.   Between January 2020 and February 2020, Plaintiffs made

payments to TANKEL on behalf of (and for the benefit of) SUNDANCE totaling

at least $941.00.

      50.   No lien was ever recorded for the Debt at any time.

                         COUNT ONE:
          UNLAWFUL DEBT COLLECTION PRACTICE –
VIOLATION OF 15 UNITED STATES CODE, SECTIONS 1692d, and 1692f

                            (Against TANKEL only)

      Plaintiffs re-allege paragraphs one (1) through fifty (50) as if fully

restated herein and further state as follows:

      51.   TANKEL is subject to, and violated, the provisions of, United

States Code, Section 1692d by engaging in conduct the natural consequence


                                       10
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 11 of 13 PageID 11




of which is to harass, oppress, or abuse any person in connection with the

collection of a debt.

      52.   More specifically, TANKEL sent the Letter to Plaintiffs in an effort

to collect the Debt and intentionally included amounts ($25.00) labeled as

“court costs” despite the fact that no court costs existed in relation to the Debt.

      53.   Defendant is subject to, and violated the provisions of, United

States Code, Section 1692f by using unfair and unconscionable means to

collect the Debt; specifically, TANKEL sent the Letter to Plaintiffs in an effort

to collect the Debt and included amounts ($25.00) labeled as “court costs”

despite the fact that no court costs existed in relation to the Debt.

      54.   Accordingly, TANKEL violated 15 United States Code, Sections

1692d and 1692f.

      55.   Plaintiffs paid the $25.00 “court cost” fee demanded by the Letter.

      56.   As a direct and proximate result of Defendant’s actions, Plaintiffs

sustained damages as defined by United States Code, Section 1692k.

                         COUNT TWO:
            UNLAWFUL DEBT COLLECTION PRACTICE –
    VIOLATION OF FLORIDA STATUTES, SECTION 559.72(7) and (9)

                            (Against All Defendants)

      57.   Plaintiffs repeats and re-alleges the allegations contained in

paragraphs one (1) through fifty (50) as if fully stated herein.

                                        11
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 12 of 13 PageID 12




      58.     Defendants are subject to, and violated the provisions of, Florida

Statutes, Section 559.72(9) by asserting the existence of a legal right to collect

$25.00 in “court costs” from Plaintiffs despite possessing actual knowledge

that no court costs existed in relation to the Debt and the $25.00 was not

legitimate.

      59.     Defendants are subject to, and violated the provisions of, Florida

Statutes, Section 559.72(7) by willfully engaging in conduct which can

reasonably be expected to abuse or harass Plaintiff; specifically by demanding

that Plaintiffs pay $25.00 in “court costs” despite no court costs existing in

relation to the Debt.

      60.     As a direct and proximate result of Defendants’ actions, Plaintiffs

sustained actual and statutory damages as defined by Florida Statutes,

Section 559.77.

                             PRAYER FOR RELIEF

      WHEREFORE, as a direct and proximate result of Defendants’ conduct,

Plaintiff respectfully requests:

              a.   Judgment against TANKEL for maximum statutory damages
                   for violations of the FDCPA;

              b.   Judgment against Defendants for maximum statutory
                   damages for violations of the FCCPA;

              c.   Actual damages in an amount to be determined at trial;


                                        12
Case 8:21-cv-00718-CEH-AEP Document 1 Filed 03/25/21 Page 13 of 13 PageID 13




           d.     An award of attorneys’ fees and costs; and

           e.     Any other such relief the Court may deem proper.

                         DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury on all issues triable by right.

          SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

      Plaintiffs hereby gives notice to Defendants and demands that

Defendants and their respective affiliates safeguard all relevant evidence—

paper, electronic documents, or data—pertaining to this litigation as required

by law.

                              Respectfully submitted,

                              SWIFT, ISRINGHAUS & DUBBELD , P.A.

                              /s/ Jordan T. Isringhaus (TRIAL COUNSEL)
                              Jordan T. Isringhaus, Esq., FBN 0091487
                              Aaron M. Swift, Esq., FBN 0093088
                              Jon P. Dubbeld, Esq., FBN: 0105869
                              Sean E. McEleney, Esq., FBN 125561
                              8380 Bay Pines Blvd.
                              St. Petersburg, FL 33709
                              Phone: (727) 490-9919
                              Fax: (727) 255-5332
                              aswift@swift-law.com
                              jisringhaus@swift-law.com
                              jdubbeld@swift-law.com
                              smceleney@swift-law.com
                              Counsel for Plaintiff




                                       13
